Filed 6/30/22 P. v. Soriano CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                 A161929
 v.
 OSCAR SORIANO,                                                   (San Francisco City &
                                                                  County Super. Ct. Nos.
           Defendant and Appellant.
                                                                  SCN222511, CT13023221)



          Early on the morning of August 17, 2013, defendant Oscar
Soriano crashed into a Mack truck that was parked on the side of
a street in San Francisco. Passenger Rachel E. was severely
injured as a result of the accident, permanently losing use of her
left arm. A second passenger, Daniel P., suffered less significant
injuries.
          On July 22, 2016, over the prosecutor’s objection, defendant
entered an open guilty plea to one felony count of driving under
the influence causing injury, in violation of Vehicle Code section
23153, subdivision (a), and one felony count of driving with a
blood alcohol content (BAC) of .08 percent or greater causing
injury, in violation of Vehicle Code section 23153, subdivision (b).
As to both counts, he further admitted that he had personally


                                                      1
inflicted great bodily injury on a victim, in violation of Penal
Code1 section 12022.7, subdivision (a), and caused bodily injury to
more than one victim, in violation of Vehicle Code section 23558.
      At the initial sentencing hearing in August 2016, the court
ordered imposition of sentence suspended and placed defendant
on five years’ probation, ordering that defendant pay restitution
but reserving jurisdiction to determine the amount. After
numerous continuances, extensive briefing, and multiple
restitution hearings , on January 13, 2021, the trial court ordered
defendant to pay Rachel E. $1,615,972.99 in lost wages pursuant
to section 1202.4(f), representing the loss of 25 years of full-time
employment, plus an additional 20 years of half-time
employment, all at minimum wage.2
      On appeal, defendant contends that the trial court abused
its discretion in two ways: first, by failing to apply the doctrine of
comparative negligence when determining the restitution
amount; and second, by ordering a restitution amount that lacked
a rational basis. Finding no prejudicial error, we affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
Prosecution, Plea, and Sentence
      Defendant was charged with and pled open to one felony
count of driving under the influence causing injury, in violation of
Vehicle Code section 23153, subdivision (a), and one felony count


      1Subsequent undesignated statutory references are to the
Penal Code.
      2 The court also ordered defendant to pay additional
restitution to Rachel E. and her mother, Mary E. ; those smaller
amounts are not at issue in this appeal.

                                  2
of driving with a blood alcohol content (BAC) of .08 percent or
greater causing injury, in violation of Vehicle Code section 23153,
subdivision (b). As to both counts, he further admitted that he
had personally inflicted great bodily injury on a victim, in
violation of section 12022.7, subdivision (a), and caused bodily
injury to more than one victim, in violation of Vehicle Code
section 23558. Defendant stipulated that there was a factual
basis for his guilty pleas, based on the evidence at the
preliminary hearing.3 The evidence at the preliminary hearing
established that defendant was intoxicated when he drove into a
Mack truck parked at the side of Evans Avenue in San Francisco.
Defendant collided into the truck with such force that the front
passenger wheel of the truck was pushed onto the sidewalk.
Defendant’s car was almost completely crushed as a result of the
collision, with significant damage everywhere but the trunk, and
Rachel E. was severely injured, with the responding officer noting
that her left arm was visibly bent at a non-joint area between the
elbow and shoulder. Rachel E. was found lying in the back seat
of the car, with her whole body sideways and her head pointing
toward the passenger side. Passenger Daniel P. was found across
the center console of the car, with half his body in the back seat of
the car and the other half in the front.
      Based upon defendant’s pleas and admissions, the trial
court suspended imposition of sentence and placed defendant on



      3 As this appeal concerns the propriety of the trial court’s
restitution order, we summarize the facts only as necessary to
address the issues on appeal.

                                 3
probation for a period of five years with various conditions. At
the sentencing hearing, the court made a general order of
restitution and reserved jurisdiction to determine the amount.
Rachel E.’s Injuries
      Rachel E., who was twenty years old at the time of the
incident, permanently lost use of her left arm. Rachel E. also
suffered a severed vein in her heart, multiple fractures to her
spine and neck, and severe injuries to her left leg.
      By the time of the sentencing hearing, which was three
years after the accident, Rachel E. had undergone 22 surgeries
and had been in four hospitals for a total of 112 days—including
33 days in ICU and 17 days in a medically-induced coma while on
a ventilator. She had medical hardware implanted in various
parts of her body and suffered permanent nerve damage and a
foot drop in her left leg. She was required to wear a brace on her
left leg, and could not leave her home for more than a few hours a
day. She was unable to work because she had not yet adapted to
life skills she could accomplish with one arm.
      As of 2019 (approximately six years after the accident),
Rachel E. had undergone two additional surgeries and her left leg
had recently broken due to weakness. Her recovery from the
broken leg lasted six to seven months. As of late 2020, she
estimated that she could walk or bear weight on her left leg for
less than 3 hours a day. She stated that no improvements in her
health or prognosis were expected, and that if anything, her left
leg was expected to further weaken. Rachel E. could not feel her
left arm, and said it “just hangs at [her] side.” She had a



                                 4
compromised immune system and was expected to need
additional surgeries for the rest of her life.
Restitution Briefing
      As noted, at the August 2016 sentencing hearing, the court
made a general order as to victim restitution, reserving
jurisdiction to determine the amount. After numerous
continuances , the People filed a February 2019 brief seeking
$3,861,367.50 in restitution for Rachel E.’s lost future earnings,
which represented the lifetime earnings of a San Francisco public
school teacher over the course of a career from the age of 22 to a
retirement age of 67, with a “modest 2% annual growth.” To
support that request, the People submitted a physician’s
declaration of presumptive disability based on Rachel E.’s
longstanding bed confinement and “immobility without a
wheelchair, walker, or crutches”; salary information from the San
Francisco Unified School District (SFUSD); and a chart showing
a calculation of 45 years of teacher earnings with the 2 percent
increase. As an alternative calculation, the People suggested a
lost wages restitution amount of $2,250,601.29, which was based
on the lifetime earnings of an individual earning minimum wage
in San Francisco ($15/hour), at the same 2 percent annual growth
over a 45-year career.
      Defendant submitted a brief opposing the People’s
restitution request, arguing that the amount sought was
“unsupported” and should be reduced based on Rachel E.’s
comparative negligence. As to the latter point, he first contended
that Rachel E.’s “negligent act of electing to not to utilize her



                                   5
seatbelt contributed to her injuries and restitution owed [to
Rachel] by Mr. Soriano should reflect this.” Citing his own
declaration, the declaration of passenger Daniel P., Vehicle Code
section 27315, subsection (e), BAJI No. 5.904, and a variety of
cases discussing expert testimony in civil cases involving the
“seat belt defense,” defendant argued that “we can assume that
[Rachel E.’s] injuries would have been significantly less severe
had she been wearing a seatbelt.” Defendant also argued that
the restitution amount “should reflect” that Rachel E. allegedly
contributed to her own injuries in two additional ways: first, by
getting into a car with defendant, knowing that he had been
drinking to excess; and second, by “bringing alcohol into the car
and encouraging [defendant] to drink, knowing that [defendant]
was already intoxicated.” Although defendant acknowledged that
“[e]xpert testimony has been deemed necessary when a plaintiff
has suffered severe, complex, and permanent injuries that are
difficult to apportion between the collision and the failure to wear
seat belts,” defendant did not submit an expert declaration or




      4 Vehicle Code section 27315, subdivision (e) provides: “A
person 16 years of age or over shall not be a passenger in a motor
vehicle on a highway unless that person is properly restrained by
a safety belt.” BAJI No. 5.90, the “Seat Belt Defense” jury
instruction used in civil cases, states: “If you find that a seat belt
was available to plaintiff and that plaintiff violated Vehicle Code
§ 27315, you may consider those facts in determining whether
plaintiff exercised ordinary care under the circumstances.
Evidence whether a party conformed to the seat belt law is
relevant to that issue and ought to be considered, but is not
necessarily controlling.”

                                  6
other evidence in support of his claim that Rachel E.’s allegedly
negligent acts contributed in some way to her injuries.
      The People submitted a September 2020 reply brief, which
included a declaration from Rachel E. contradicting defendant’s
claim that she was not wearing a seat belt while he was driving.
She stated that defendant was “driving really recklessly” and she
“didn’t see the crash happening, [she] just felt pain all over.” She
did not feel thrown anywhere. Rachel E. remembered trying to
move and believed she was trying to get out of the car, but her
“whole left side couldn’t move.” She stated, “If my seat belt was
not on when the medics got me out of the car, it must be because
I took it off trying to get out.”5 She believed she was pinned in
the car. Rachel E.’s declaration further refuted defendant’s claim
that she had brought alcohol into defendant’s car and knew he
was drunk before he started driving, stating that she did not
know he was drunk until “he started to drive crazy.” The People
also argued extensively against application of the doctrine of
comparative negligence.
Hearings and Order
      The trial court heard argument on the People’s restitution
request over the course of several hearings in December 2020 and
January 2021. The court commented that even “assuming this
was an extraordinary case where [Rachel E.’s] fault reached the
level that we should even begin to think about [the comparative
fault doctrine],” the underlying facts as to Rachel E.’s actions


      5 In the recording of the 911 call, the caller repeatedly tells
the “screaming, female passenger” not to move “too much.”

                                  7
were “quite disputed.” The court further noted that it was not
sure whether Rachel E.’s alleged actions rose to level of victim
negligence in People v. Millard (2009) 175 Cal.App.4th
7 (Millard) and that there were issues as to “how to value [Rachel
E.’s] inability to work.” The court suggested that the parties
begin their arguments “with the legal question of whether or not
we should even be talking about comparative fault,” stating that,
“to make it simple,” the parties should assume the disputed facts
about Rachel E.’s conduct because if “comparative fault still
wouldn’t be triggered” based on those alleged facts, there would
be “no need to sit here and litigate the truth or falsity of those
facts.”
      Defendant’s counsel responded, “I agree. That’s a threshold
issue.” Counsel continued, “So then the question before the Court
is whether this was an extraordinary circumstance” justifying the
application of the comparative fault doctrine. After hearing from
both sides, the trial court stated that it did not believe that
“wearing a seatbelt or not actually rises to the level of
extraordinary circumstances under Millard, that I’m required to
find,” and therefore stated that it “did not believe that
comparative fault is appropriate as a legal analysis here on the
basis of the underlying facts that would give rise to it.”
      The court then turned to the question of how to calculate
the amount of Rachel E.’s lost wages and the uncertainty as to
various questions in that regard, such as Rachel E.’s ability to
work, in what type of job she might be able to work, and for how
many years of her life she might be able to work. The court felt



                                  8
that it did not yet have sufficient information to make a rational
calculation with respect to lost wages, and set another hearing
date.
        The court subsequently received additional exhibits from
the People relating to Rachel E.’s ability to work, including an
updated statement from Rachel E. At the time of the incident,
Rachel E. had completed one year of college classes and was
working toward her degree, with a goal of becoming a teacher like
her mother.
She had not previously worked for pay (even at a part-time job),
although she had helped in her mother’s classroom on a volunteer
basis. In 2018 or 2019, Rachel E. began working with Ticket to
Work, an agency that facilitates employment for people with
disabilities. Despite going through the intake process, working
with a series of case workers, and creating a resume with Ticket
to Work, she had received no job referrals or job offers as of
December 2020. Rachel E. found this demoralizing, and although
she believed herself capable of working 20 hours a week from
home (perhaps doing a “telephone job” or data entry), she felt
“distraught” and “hopeless” about the prospect of ever holding a
job. Her leg was permanently disabled, her arm was “destroyed,”
and she felt her “career prospects were, too.” Rachel E. was
seeking restitution in the amount of the salary a public school
teacher would have earned until retirement, as that was the
career she would have pursued and was “taken away from her—
completely—by the crime.”




                                 9
      At the next hearing, the trial court reiterated the need to
make a rational calculation of lost wages given certain
“unknowable” things, such as when Rachel E. “might make
peace” with “the fact that her life is tragically not what it should
have been,” and “when more part-time jobs for very disabled
people are going to open up.” The court initially stated that it
seemed unfair to give Rachel E. a teacher’s salary because there
was no way of knowing whether she would have achieved that
goal, and stated that it was considering awarding lost wages
restitution in the amount of minimum wage until the age of 70.
After the defendant objected to that intended calculation (but
admitted it had no evidence regarding issues such as Social
Security disability benefits as a potential offset), the court
ultimately ruled that the most rational way to calculate Rachel
E.’s lost wages would be to award her 25 years of minimum wage,
and the remainder at 50 percent of minimum wage until age 67
(on the theory that she might in the future be able to find a job
working part-time). Immediately prior to so deciding, the court
specifically noted: “I would not [] rule today if I thought that I
didn’t have all the information that I needed [or] that if I was in
any way prejudicing Mr. Soriano, but I also think it’s fair to say
that everyone has been given ample opportunity to put any
additional information in front of this Court and there isn’t any.”
                           DISCUSSION
I.    Restitution – Governing Legal Principles
      “In 1982, California voters amended the state Constitution
by way of initiative which established a new constitutional right



                                 10
for crime victims to obtain restitution for losses suffered as a
result of a criminal act and directed the Legislature to enact laws
empowering the trial courts to issue such orders. Article I,
section 28, of the California Constitution provides, ‘(b)
Restitution. It is the unequivocal intention of the People of the
State of California that all persons who suffer losses as a result of
criminal activity shall have the right to restitution from the
persons convicted of the crimes for losses they suffer.’ ” (People v.
Mearns (2002) 97 Cal.App.4th 493, 498.) Section 1202.4
implements that constitutional mandate (Mearns, supra, at
p. 498.), and provides in pertinent part: “It is the intent of the
Legislature that a victim of crime who incurs an economic loss as
a result of the commission of a crime shall receive restitution
directly from a defendant convicted of that crime.” (§ 1202.4,
subd. (a)(1).) The court “shall order full restitution” to a victim in
“a dollar amount that is sufficient to fully reimburse the victim or
victims for every determined economic loss incurred as the result
of the defendant’s criminal conduct.” (§ 1202.4, subds. (f) &
(f)(3)6.)


       6When Millard, supra, 175 Cal.App.4th 7, discussed at
length by the parties and in sections I and II, post, was decided,
section 1202.4, subdivision (f) provided that “ ‘[t]he court shall
order full restitution unless it finds compelling and extraordinary
reasons for not doing so.’ ” (Millard, at p. 25, quoting former
§ 1202.4, subd. (f), italics added.) The version of section 1202.4,
subdivision (f) in effect at the time of the restitution hearings in
this case did not contain the phrase “unless it finds compelling
and extraordinary reasons for not doing so,” (former § 1202.4,
subd. (f), Stats. 2018, ch. 142), nor does the current version of the
statute. (§ 1202.4, subd. (f).) Because there is no significant

                                 11
      “At a restitution hearing, the People carry the initial
burden of demonstrating the amount of the victim’s economic
loss. [Citations.] Their showing establishes the amount of
restitution the victim is entitled to receive, and the burden shifts
to the defendant to prove by a preponderance of the evidence that
the loss is other than that claimed.” (People v. Selivanov (2016)
5 Cal.App.5th 726, 788.) “[T]he court’s discretion in setting the
amount of restitution is broad, and it may use any rational
method of fixing the amount of restitution as long as it is
reasonably calculated to make the victim whole.” (People v.
Baker (2005) 126 Cal.App.4th 463, 470.) Importantly, “ ‘[t]here is
no requirement the restitution order be limited to the exact
amount of the loss in which the defendant is actually found
culpable, nor is there any requirement the order reflect the
amount of damages that might be recoverable in a civil action.’ ”
(Millard, supra, 175 Cal.App.4th at pp. 26–27, quoting People v.
Carbajal (1995) 10 Cal.4th 1114, 1121.)
      We review a restitution order for an abuse of discretion.
(Millard, supra, 175 Cal.App.4th at p. 26.) “No abuse of that
discretion occurs as long as the determination of economic loss is
reasonable, producing a nonarbitrary result.” (People v. Giordano
(2007) 42 Cal.4th 644, 665 (Giordano).) “ ‘ “A victim’s restitution
right is to be broadly and liberally construed.” [Citation.]
“ ‘Where there is a factual and rational basis for the amount of


difference between the current version of section 1202.4,
subdivision (f) and the one in effect at the time of the restitution
hearings in this case, we cite the current version for purposes of
clarity.

                                 12
restitution ordered by the trial court, no abuse of discretion will
be found by the reviewing court.’ ” [Citations.] . . . ‘In reviewing
the sufficiency of the evidence [to support a factual finding], the
“ ‘power of the appellate court begins and ends with a
determination as to whether there is any substantial evidence,
contradicted or uncontradicted,’ to support the trial court’s
findings.” [Citations.] Further, the standard of proof at a
restitution hearing is by a preponderance of the evidence, not
proof beyond a reasonable doubt.’ ” (Millard, at p. 26.)
      In addition, it is the “well established rule in this state that
‘an appellate court will never indulge in presumptions to defeat a
judgment. It will never presume that an error was committed, or
that something was done or omitted to be done which constitutes
error. On the contrary, every intendment and presumption not
contradicted by or inconsistent with the record on appeal must be
indulged in favor of the orders and judgments of superior
courts.’ ” (Walling v. Kimball (1941) 17 Cal.2d 364, 373; accord,
Giordano, supra, 42 Cal.4th at p. 666.) Accordingly, the
appellant bears the burden of affirmatively establishing
prejudicial error that requires reversal. (Freeman v. Sullivant
(2011) 192 Cal.App.4th 523, 527-528; Cal. Const., art. VI, § 13;
see 9 Witkin, Cal. Procedure (5th ed. 2008) Appeal, § 355, p. 409
[presumption of correctness; “error must be affirmatively
shown”].)
   I. Comparative Fault
      To support his contention that the trial court erred,
defendant relies extensively on Millard, supra, 175 Cal.App.4th



                                 13
at p. 13, where the court “conclude[d] a trial court may apply the
doctrine of comparative negligence in awarding victim restitution
against a criminally negligent defendant when the court finds the
victim’s contributory negligence was a substantial factor in
causing his or her injuries.” In that case, as here, the defendant
was convicted of violating Vehicle Code section 23153,
subdivision (a). (Millard, at p. 13.) In a case of first impression,
the Millard court held that the trial court did not abuse its
discretion in applying the doctrine of comparative fault to reduce
the section 1202.4, subdivision (f) restitution award by 25 percent
to account for the victim’s own negligence in driving his
motorcycle at an unsafe rate of speed, taking no evasive
maneuvers, and essentially driving “ ‘straight into the
defendant’s car without even a minimal amount of avoidance
taken.’ ” (Millard, supra, at pp. 36–39, 41–42.) The court
explained that section 1202.4, subdivision (f)(3) “should be
interpreted as requiring a criminally negligent defendant to
reimburse a victim only to the extent his or her criminal conduct
caused the victim’s economic losses, thereby implicitly allowing
the application of the doctrine of comparative negligence to
preclude restitution to the extent the victim's own negligence was
a cause of his or her injuries. A criminal defendant is required to
reimburse his or her victim only for those economic losses
suffered ‘as the result of the defendant’s criminal conduct.’
(§ 1202.4, subd. (f)(3).) If the doctrine of comparative negligence
were not applicable, a criminally negligent defendant could be
required to reimburse a victim for economic losses that were



                                 14
comparatively the result or the fault of the victim’s own
negligence.” (Millard, at pp. 39 & 41 [applying the doctrine of
“comparative negligence holds a criminally negligent defendant
responsible for the full amount of the victim’s economic losses
that resulted from the defendant’s proportionate fault. In such
circumstances, we do not believe the application of comparative
negligence is contrary to either the express provisions or the
purposes of [California Constitution, article I, section 28] and
Penal Code section 1202.4. The victim will still receive full
reimbursement for economic losses attributable to the criminally
negligent defendant's offense (i.e., in proportion to the
defendant’s fault in causing the victim’s losses)”].)
      In the course of this reasoning, Millard also stated: “ ‘Once
the victim has [i.e., the People have] made a prima facie showing
of his or her loss, the burden shifts to the defendant to
demonstrate that the amount of the loss is other than that
claimed by the victim.’ ” (Millard, supra, 175 Cal.App.4th at
p. 26, brackets in original.) And as noted above, Millard made
clear that “ ‘[t]here is no requirement the restitution order be
limited to the exact amount of the loss in which the defendant is
actually found culpable, nor is there any requirement the order
reflect the amount of damages that might be recoverable in a civil
action.’ ” (Id. at pp. 26–27, quoting People v. Carbajal, supra,
10 Cal.4th at p. 1121.)
      We agree with defendant that the trial court may have
misunderstood Millard to the extent the court believed it was
required to find “extraordinary” circumstances before considering



                                 15
application of the comparative fault doctrine. Millard stated that
“a trial court need not first find such ‘compelling and
extraordinary reasons’ as a prerequisite to application of the
doctrine of comparative negligence in exercising its discretion in
determining the amount of Penal Code section 1202.4 victim
restitution a criminally negligent defendant must pay.” (Millard,
supra, 175 Cal.App.4th at p. 42, fn. 16.)* But that error in the
trial court’s reasoning does not compel reversal, because Millard
does no more than hold that a court may apply the doctrine of
comparative negligence in determining section 1202.4 restitution
when a court finds that a victim’s contributory negligence was a
substantial factor in causing his or her injuries, and a defendant
sustains his burden of proving that the loss caused by the
defendant’s criminal conduct is other than the amount
established by the prima facie case. (Millard, at pp. 13, 26.)
Millard did not hold that a trial court was required to apply
principles of comparative fault whenever a defendant baldly
asserts that the victim’s conduct was a substantial factor that
caused the victim’s injuries in some unspecified way.
      Here, although defendant contended that Rachel E.
engaged in contributory negligence by, e.g., drinking with
defendant and not wearing a seatbelt (alleged conduct that
Rachel E. factually disputed), in his briefs before the trial court
and in his arguments during the several restitution hearings he
never explained which of, or to what degree, Rachel’s many
injuries were purportedly attributable to her conduct, nor did he


*



                                 16
ever attempt to assign a percentage of the claimed losses to
Rachel E.’s alleged negligence. Instead, without benefit of
testimony or a declaration from an expert (such as the accident
reconstruction witnesses in Millard, supra, 175 Cal.App.4th at
pp. 15–16), he offered only the conclusory assertion that the
restitution amount “should reflect” Rachel E.’s alleged
contributory negligence—based on some unexplained theory of
causation and in some unstated percentage.
      Defendant implicitly acknowledges this failing when he
argues on appeal that the trial court misapplied Millard and “as
a result, it abused its discretion in ordering restitution that was
potentially well beyond the economic losses she incurred ‘as a
result of’ Soriano’s drunk driving.” Put simply, if defendant does
no more than show that the trial court “potentially” may have
erred in determining the restitution amount, he has failed to
establish the requisite prejudice entitling him to reversal.
(People v. Gemelli (2008) 161 Cal.App.4th 1539, 1545 [defendant
failed to sustain burden of rebutting victim’s claimed amount of
loss; “[i]f defendant believed supporting documentation or
additional information was necessary to effectively rebut the
amount claimed, it was up to her to obtain it. Having failed to do
so, she did not meet her burden of proof”]; cf. Soto v. BorgWarner
Morse TEC, Inc. (2015) 239 Cal.App.4th 165, 202 [comparative
fault doctrine is a flexible concept allowing trier of fact to
consider and evaluate the relative responsibility of various
parties for an injury to arrive at an equitable apportionment or
allocation of loss; “[t]he defendant bears the burden of



                                  17
establishing that some nonzero percentage of fault is properly
attributable” to others]; Phipps v. Copeland Corporation LLC
(2021) 64 Cal.App.5th 319, 332–335 [defendant failed to sustain
burden of proving jury’s apportionment of fault was “ ‘illogical,
unfair, and unsupported by evidence’ ” for several reasons,
including that jury was “ ‘permitted to consider the relative
culpability of the parties in assessing comparative fault’ ”].)
      Defendant resists this conclusion by arguing that expert
testimony is not always necessary in cases where a defendant
seeks to limit its restitution exposure by pointing to the injured
party’s failure to wear a seat belt. While that is an accurate
statement of a legal proposition, the cases cited by defendant are
factually distinguishable. In McNeil v. Yellow Cab Co. (1978)
85 Cal.App.3d 116, 118, the court held that expert testimony was
not required to establish causation “on the record before us,”
where the plaintiff admitted he was not wearing a seat belt, and
“the impact of the collision threw him from the right rear seat of
the taxicab to its left front area where his head and arm struck
some objects with the result that, presumably among other
injuries, he broke an arm.” In Lara v. Nevitt (2004)
123 Cal.App.4th 454, 458 (Lara), not only did Nevitt offer
testimony from an orthopedic expert that “if Lara had been
harnessed, it would have been less likely that he would sustain
significant neck injuries,” the record established that a seat belt
in the compartment of the truck where Lara was sleeping,
unbelted, “prevented a sleeping passenger from moving at all.”
There was no similar evidence before the trial court in this case,



                                 18
where Rachel E.’s body remained in the back of the car where she
was seated, and there was no obvious connection between her
injuries and the alleged lack of seat belt.
      Franklin v. Gibson (1982) 138 Cal.App.3d 340, cited by
defendant and discussed in Lara, makes clear the flaw in
defendant’s position. In Franklin, the court reversed the jury’s
“mysterious[]” findings that the two injured plaintiffs’ failure to
wear seat belts contributed to 30 percent and 35 percent of their
injuries, explaining that defendant’s failure to offer any expert
testimony meant that the jurors’ “verdict is explicable only as a
guess, since the jury was not guided by evidence.” (Id. at p. 344.)
The court held, “Where the defendant raises the issue of the
contributory negligence of the plaintiff for his failure to use
available seat belts, expert testimony is necessary to establish the
nature of the injuries the plaintiff would have sustained if he had
used seat belts,” because it was defendant’s burden to prove “what
injuries plaintiffs would have sustained, according to expert
testimony, if the seat belts had been used.” (Id. at pp. 343–344,
italics added.) Lara noted that the plaintiffs in Franklin
“suffered severe, complex and permanent injuries that were
difficult to apportion between the collision and the failure to wear
seat belts,” and the defendant failed to prove “what the
consequences to plaintiffs would have been if they had been
wearing seat belts.” (Lara, supra, 123 Cal.App.4th at p. 460
[discussing Franklin].) In those circumstances, Lara explained,
the Franklin court appropriately “reversed the jury’s
apportionment of liability to plaintiffs because there was no



                                 19
evidence that certain injuries were aggravated or made worse by
plaintiffs’ failure to use available seat belts,” which rendered “the
jury’s apportionment of negligence to plaintiffs [] sheer
guesswork.” (Ibid.)
      The cases on which defendant relies thus serve to
demonstrate the consequences of his failure to submit any
evidence supporting his contention that “not wearing a seatbelt
contributed in some proportion to the severity of [Rachel E.’s] own
injuries.” Like the victims in Franklin (and unlike those in
McNeil and Lara), Rachel E. suffered injuries were
unquestionably severe, complex, permanent, and difficult to
apportion between the impact of the collision and her alleged
failure to wear seat belts. (Lara, supra, 123 Cal.App.4th at
p. 460 [discussing Franklin].) On this record, defendant’s appeal
is doomed by his failure to present any evidentiary support for
his assertion that Rachel E.’s alleged negligence contributed to
her injuries.
      In sum, we reject defendant’s contention that the
restitution award “should be reversed and the matter remanded
to the trial court to determine what proportion, if any, of Rachel’s
injuries were caused by her own negligence.” Remand here would
be fruitless, because defendant failed to present the trial court
anything beyond his repeated assertion that the restitution
amount “should reflect” that Rachel’s alleged negligence
contributed to her injuries in some unspecified way. Defendant
has failed to show prejudice from the trial court’s claimed




                                 20
misapprehension of Millard and the comparative fault doctrine,
and there is no basis for his requested reversal and remand.7
   II. Amount of Restitution Award
      Defendant also argues that the trial court abused its
discretion in determining the lost wages to which Rachel E. was
entitled, claiming that there was no rational basis for the
restitution amount. This argument is meritless.
      While the trial court acknowledged the seemingly obvious
point that there were certain “unknowable” factors relevant to
calculating a precise lost wages amount, such as when Rachel E.
might overcome the emotional difficulties associated with her
injuries and find a job she could do, the restitution amount it
awarded was in no way arbitrary or irrational. (Giordano, supra,
42 Cal.4th at p. 665; Millard, supra, 175 Cal.App.4th at p. 26.)
The court’s restitution determination was supported by evidence
as to Rachel E.’s education and plans prior to the incident; the
permanent and ongoing injuries that continued to severely limit
Rachel E.’s ability to work or leave the house, nearly seven years
after the accident; her statement as to the efforts she had made
with Ticket to Work (and the absence of any job offers, years after
she began working with that agency); and her belief that she
might be able to use her one good arm to work in some type of
home-based job for a few hours each day. The trial court’s lost
wages determination was further supported by the People’s
proffered calculation based on the San Francisco minimum wage,


      7In light of this conclusion, we need not address the
Attorney General’s contention that Millard was wrongly decided.

                                21
multiplied by the annual number of working hours suggested by
the United States Office of Personnel Management, with an
assumed 2 percent annual growth in wages and a reasonable
estimate that Rachel E. would have retired at age 67. . On this
record, the court did not abuse its discretion by acting
irrationally in calculating the lost wages amount.
                              DISPOSITION
       The order is affirmed.


                                            BROWN, J.


WE CONCUR:

STREETER, ACTING P. J.
NADLER, J.


People v. Soriano (A161929)




       
        Judge of the Superior Court of California, County of
Sonoma, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.

                                  22